Filed 5/20/22 P. v. Durham CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 THE PEOPLE,                                                   B317085

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. 1PH06516)
           v.

 ANDRE DISHAUN DURHAM,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of
Los Angeles County, Robert M. Kawahara, Temporary Judge.
Dismissed.
      Heather E. Shallenberger, under appointment by the Court
of Appeal, for Defendant and Appellant.
      No appearance for Plaintiff and Respondent.
                             ____________________________
      Defendant Andre Dishaun Durham appeals from an order
revoking his parole. His appointed appellate counsel filed a brief
pursuant to People v. Serrano (2012) 211 Cal.App.4th 496
(Serrano) and defendant filed no supplemental brief. We dismiss
the appeal.

                        BACKGROUND
       On October 6, 2015, the trial court sentenced defendant to
prison for two years for assault with intent to commit rape. On
May 16, 2017, he was placed on parole. Conditions of parole
included that defendant not travel more than 50 miles from his
residence without prior approval, not leave the state of California
without prior approval, and participate in continuous electronic
monitoring with a GPS (global positioning system) device. On
October 29, 2021, the Department of Corrections and
Rehabilitation Division of Adult Parole Operations (the Division)
filed a petition to revoke defendant’s parole.
       According to the petition, defendant absconded from parole,
traveled outside the 50-mile permissible radius, and disabled his
GPS tracking device. The Division recommended that the court
return defendant to custody for 180 days.
       At a hearing to assess probable cause for parole revocation,
defendant stipulated that there was probable cause to believe he
violated the terms and conditions of parole. At the formal
revocation hearing, the parties stipulated to the allegations in the
parole violation report as evidence. That report included the
following: On September 29, 2021, the agent monitoring
defendant received an alert indicating he traveled outside of
California. The agent located defendant in Arizona. Defendant’s
GPS device subsequently died, and the agent was no longer able




                                    2
to track him. On September 29, 2021, the GPS device “was in a
dead battery status.”
       Defendant testified in his defense. Defendant admitted
that he was in Columbus, Ohio, as well as in Arizona and Texas.
Defendant testified he tried to charge his GPS on the bus when
he was traveling.
       The trial court found true the allegations that defendant
violated his parole. The court revoked and reinstated parole with
the condition that defendant serve 180 days in county jail.
Defendant appeals from that order.

                           DISCUSSION
       When a defendant’s appointed counsel files a brief raising
no issues in an appeal of a denial of postconviction relief, we
follow the procedures set forth in Serrano, supra,
211 Cal.App.4th 496. We are not obligated to review the record
independently to determine whether there are any arguable
issues on appeal. (People v. Cole (2020) 52 Cal.App.5th 1023,
1039, review granted Oct. 14, 2020, S264278.) The defendant has
a right, however, to file a supplemental brief. (Ibid.) If, as in this
case, the defendant does not file a supplemental brief, we may
dismiss the appeal as abandoned. (Id. at pp. 1039–1040, review
granted.)
       If the appeal were not abandoned, we would affirm the
parole revocation and commitment order. Substantial evidence
supported the order because defendant admitted to violating his
parole by traveling outside the state of California without
permission. That admission along with the stipulated evidence
in the parole violation report supports the conclusion defendant
willfully violated his conditions of parole. (See People v. Galvan




                                     3
(2007) 155 Cal.App.4th 978, 982 [violation of probation must be
willful].)

                          DISPOSITION
     The appeal is dismissed.
     NOT TO BE PUBLISHED.




                                         BENDIX, J.


We concur:




             ROTHSCHILD, P. J.




             CHANEY, J.




                                   4